As filed with the Securities and Exchange Registration No. 033-75962* Commission on August 10, 2015 Registration No. 811-02513 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 66 To REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Variable Annuity Account C of Voya Retirement Insurance and Annuity Company One Orange Way, Windsor, Connecticut 06095-4774 Depositor’s Telephone Number, including Area Code: (860) 580-2824 J. Neil McMurdie, Senior Counsel Voya Legal Services One Orange Way, C2N, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) It is proposed that this filing will become effective: X immediately upon filing pursuant to paragraph (b) of Rule 485 on pursuant to paragraph (b) of Rule 485 If appropriate check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Group Deferred Variable and Fixed Annuity Contracts *Pursuant to Rule 429(a) under the Securities Act of 1933, Registrant has included a combined prospectus under this Registration Statement which includes all the information which would currently be required in a prospectus relating to the securities covered by the following earlier Registration Statement: 033-75978. PARTS A AND B The Prospectus and the Statement of Additional Information, each dated May 1, 2015, are incorporated into Parts A and B, respectively, of this Post-Effective Amendment No. 66 by reference to Registrant’s filing under Rule 485(a) as filed on June 9, 2015, and under Rule 497(c) as filed on May 5, A supplement dated August 10, 2015, to the Prospectus and Statement of Additional Information is included in Parts A and B of this Post-Effective Amendment No. 66. Voya Retirement Insurance and Annuity Company and its Variable Annuity Account C OPPORTUNITY PLUS Supplement dated August 10, 2015, to the Contract Prospectus, Contract Prospectus Summary and Statement of Additional Information, each dated May 1, 2015. This supplement updates and amends certain information contained in your variable annuity Contract Prospectus, Contract Prospectus Summary and Statement of Additional Information. Please read it carefully and keep it with your Contract Prospectus, Contract Prospectus Summary and Statement of Additional Information for future reference. Voya Retirement Insurance and Annuity Company (the “Company,” “we,” “us,” and “our”) will be changing the service platform upon which your contract is administered.
